Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Johnson on July 18, 2022.

The application has been amended as follows: 


13. (currently amended) A halogen dispenser for normally delivering a single dispersant comprising: a housing having a single halogen chamber for normally holding a plurality of halogen pucks in either a stacked or non-stacked condition; a plurality of halogen pucks located in the halogen chamber; and a rigid[[.]] non-dissolvable immersible dispensing puck located in the halogen chamber, with said rigid non-dissolvable immersible dispensing puck[[,]] and said plurality of halogen pucks simultaneously dispensing a different dispersant therefrom; a first dispersant from the non-dissolvable immersible dispensing puck comprising a source of metal ions and a second dispersant from the halogen pucks comprising a halogen whereby the halogen pucks change[[s]] [[its]] shape as [[it]]the halogen pucks dissolve[[s]] while the rigid non-dissolvable immersible dispensing puck retains its shape while continuing to dispense the first dispersant therefrom.
14. (currently amended) The halogen dispenser of claim 13 comprising a floating dispenser wherein the halogen pucks and the rigid non-dissolvable immersible dispensing puck are located in a stacked relationship within the halogen chamber in the floating dispenser and the floating dispenser includes an adjustable water port for limiting water access to the halogen chamber therein to control a level of halogen in a body of water.
15. (currently amended) The halogen dispenser of claim 14 wherein each of the the top surface or [[a]]the bottom surface of at least one of the plurality of 
  	16. (currently amended) The halogen dispenser of claim 14 wherein the rigid non-dissolvable immersible dispensing puck is a standalone dispenser that includes a set of adjustable water ports for water access to the source of metal ions located within the non-dissolvable immersible dispensing puck and a control of the set of adjustable water ports of the dispenser is independent of a control of [[a]]the first dispersant from the non-dissolvable immersible dispensing puck as long as the set of adjustable water ports are maintained in an open condition.  	24. (currently amended) A method of decreasing a halogen content in a pool or spa having a floating halogen dispenser with adjustable water ports where [[the]]a halogen alone normally maintains the pool or spa in a sanitized condition for human immersion solely through halogen dispersion from a set of halogen pucks in the halogen dispenser which maintain a level of halogen in excess of 1 ppm in the pool or 2 ppm in the spa when the halogen is chlorine comprising: determining a first water port setting of the floating dispenser that maintains [[a]]the pool or spa in a the halogen chamber in the floating dispenser to form a dual dispersant dispenser; reducing the water port setting from the first water port setting to reduce the halogen level to a insufficient to sanitize if only [[a]]the halogen were used but to a level that sanitizes the water when used in conjunction with a mineral in the mineral puck; and placing the floating dispenser in the pool or spa to maintain the pool or spa in [[a]]the sanitized condition through dispersion of both the halogen and the mineral from the floating halogen dispenser.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/18/22